Citation Nr: 1709089	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  04-31 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression with anxiety and psychotic features, and social isolation disorder. 

2. Entitlement to service connection for bilateral foot tendonitis. 

3. Entitlement to service connection for bilateral ankle condition. 

4. Entitlement to service connection for brain disease due to trauma (TBI). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from March 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Since that time, jurisdiction was transferred to the RO in Portland, Oregon.  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge (VLJ) in May, 2016 and transcript of the hearing is of record.  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets further delay, but additional development is necessary to decide this claim.

The Veteran underwent a VA examination for his PTSD in August 2015.  At that time, two stressors related to personal assault were identified.  Significant symptoms of PTSD were noted, but the examiner opined that there were no markers in the Veteran's records that are consistent with the identified stressors.  For this reason, the examiner concluded that the Veteran does not meet the DSM5 criteria for diagnosis of PTSD. The Board finds the examiner's rational inadequate.  

In personal assault cases, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f) (5) (2016).  Considering this, the mere fact that no markers were noted in the Veteran's record is not dispositive as to the issue of whether the stressor occurred. 

In addition, the examiner's opinion regarding the major depressive disorder diagnosis is also inadequate.  The examiner concluded that there is "no nexus of this disorder with [Veteran's] military service."  The opinion, however, neither applies the correct legal standard (least as likely as not) nor offers a complete rational for the conclusion.

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With respect to the Veteran's TBI claim, the examination's August 2015 report reflects that there was no diagnosis of TBI in the records reviewed.  This finding is inconsistent with a VA treatment record from June 2015 which shows that the Veteran had TBI. The Board recognizes that the TBI was classified as non-military related for reasons that were not adequately explained.  More importantly, in light of the fact that the Veteran is claiming he sustained head injury during the personal assault that he also contends resulted in his PTSD, the Board finds that the two issues are inextricably intertwined.  Therefore, a medical examination is necessary with regards to the TBI claim, if an examiner finds that the personal assault occurred in service. 

Furthermore, the Veteran was not afforded examination for his bilateral foot tendonitis and bilateral ankle conditions.  Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  As such, a remand is warranted to obtain the appropriate VA examinations.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA medical records from Roseburg medical center including his treatment records from October 2016 to the present.

2. Thereafter, the claims file should be returned to the August 2015 VA examiner or if that examiner is not available, to a similarly qualified examiner for supplemental opinion.  However, if the examiner determines another examination is needed in order to answer the below questions, such an examination should be scheduled.  The opinion provided should answers the following questions:

a. Were there behavioral changes or other indications of the Veteran being subjected to physical assault trauma in-service?

The examiner must be advised that actual corroboration of the claimed physical assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred. The Board is requesting that the examiner opine as to whether the Veteran sustained a physical assault in-service as he has alleged, even without corroboration in the record.  The examiner should note that the DSM-IV applies to this appeal.

b. Does the Veteran have PTSD as a result of personal assault in the military?

c. Is the Veteran's major depressive disorder at least as likely as not (50 percent or greater probability) related to his military service?  

3. Thereafter, if the examiner (see the above directive regarding the psychiatric claim) finds that the Veteran was assaulted during basic training, the AOJ should schedule the Veteran for VA examination to determine whether he has TBI.

Following the completion of the examination, the examiner should provide an opinion answering the following question:

a. Does the Veteran have TBI?

b. If so, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to his military service?

4. Notwithstanding the above, AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has bilateral foot tendonitis, and/or bilateral ankle condition.

Following the completion of the examination, the examiner should provide an opinion answering the following question:

a. Does the Veteran have bilateral foot tendonitis?

b. If so, is the Veteran's condition (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

c. Does the Veteran have bilateral ankle disability?

d. If so, is the Veteran's condition (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The Veteran's claims file must be made available to all examiners for review in connection with all examinations.  Each examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

5. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).







